Name: Commission Regulation (EC) No 562/2000 of 15 March 2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef
 Type: Regulation
 Subject Matter: animal product;  trade policy;  Europe;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32000R0562Commission Regulation (EC) No 562/2000 of 15 March 2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef Official Journal L 068 , 16/03/2000 P. 0022 - 0045COMMISSION REGULATION (EC) No 562/2000of 15 March 2000laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 27(4), Article 41 and Article 47(8) thereof,Whereas:(1) From 1 July 2002, after a transitional period during which the previous buying-in arrangements are to continue to apply, Regulation (EC) No 1254/1999 introduces a single buying-in scheme to replace the buying-in arrangements provided for in Council Regulation (EEC) No 805/68(2), as last amended by Regulation (EC) No 1633/98(3). In view of that new scheme, Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef(4), as last amended by Regulation (EC) No 2304/98(5), must be amended. On the occasion of that amendment, for the sake of clarity, that Regulation should be recast. To ensure a smooth switchover to the new Regulation, the provisions now in force should be maintained until the second invitation to tender of March 2000. Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender(6), as last amended by Regulation (EC) No 34/2000(7), should also be repealed with effect from 1 July 2002.(2) Furthermore, certain rules of application should be supplemented or spelt out more clearly to take account of experience gained and specific problems encountered previously in the way public intervention operated. Such essentially technical rules relate in particular to the presentation, take-over, inspection and storage of the products bought in.(3) Since Article 47 of Regulation (EC) No 1254/1999 provides for the current buying-in arrangements to continue to apply until 30 June 2002, transitional provisions setting out detailed rules of application specific to those arrangements must be laid down.(4) Article 27(1) of Regulation (EC) No 1254/1999 ties the opening of public intervention to the average market price in a Member State or region of a Member State. Rules must accordingly be laid down for calculating the market prices in the Member States, in particular as regards the qualities to be used and weighting, the coefficients to be used for converting them into the reference quality grade R3 and the mechanisms for opening and closing buying-in.(5) The conditions for eligibility must rule out products that are not representative of national production of the Member State and that do not meet the health and veterinary rules in force and those over a weight normally sought after on the market. The eligibility of beef carcases of grade O3, which can be bought in in Ireland, should also be extended to Northern Ireland in order to prevent deflections of trade that might disturb the beef market in that part of the Community.(6) Specific rules on identifying eligible carcases should be laid down requiring the slaughter number to be stamped on the inner side of each quarter. As regards presentation, carcases should be cut in a uniform manner to facilitate the disposal of the cuts, improve monitoring of boning operations and as a result ensure that the cuts meet the same definition throughout the Community. To that end, carcases should be straight cut and forequarters and hindquarters should be defined as five-rib and eight-rib respectively in order to reduce to the minimum the number of boneless cuts and trimmings and to make the best use of the products obtained.(7) In order to prevent speculation that could distort the true market situation, interested parties should each be able to submit only one tender per category in response to each invitation to tender. In order to prevent the use of frontmen, "interested parties" should be defined as including only the category of operators who are traditionally involved in intervention by virtue of their economic activities.(8) In view of experience gained in the area of tender submission, provision should also be made for interested parties to take part in invitations to tender, where appropriate, on the basis of contracts concluded with the intervention agencies in accordance with conditions to be stipulated in the specifications.(9) More precise rules should be laid down on the lodging of securities in cash so that intervention agencies can accept cheque guarantees.(10) Following the ban on the use of any specified risk material and in order to take into account the resulting increase in costs and fall in income in the beef and veal sector, the increase applicable to the average market price and used to determine the maximum buying-in price should be aligned as from 1 July 2002 on the highest amount at the time.(11) As far as the delivery of the products is concerned, in the light of experience the intervention agencies should be authorised, where applicable, to reduce the time limit for delivery of the products in order to prevent deliveries relating to two successive invitations to tender from overlapping.(12) The risks of irregularities are particularly high when carcases bought in are boned systematically. Intervention centres' refrigeration and cutting plants should therefore be required to be independent of the slaughterhouses and the successful tenderers concerned. To deal with any practical difficulties that may arise in certain Member States, derogations from that principle may be allowed, provided that the quantities boned are strictly limited and the checks conducted on take-over enable the boned meat to be traced and manipulations to be ruled out as far as possible. In the light of the latest investigations, greater emphasis must be laid on checks of residues of prohibited substances in meat, and in particular those substances having a hormonal action.(13) Only products meeting the quality and presentation requirements laid down by Community regulations may be taken over by intervention agencies. Experience shows that certain detailed rules should be laid down on take-over and checks. Provision should be made in particular for a preliminary inspection to be carried out at the slaughterhouse to eliminate ineligible meat at an early stage. In order to improve the reliability of the procedure for the acceptance of products delivered, qualified officials whose impartiality is guaranteed by their independence from the interested parties concerned and by their periodic rotation should be employed. The points to be covered by inspections should also be specified.(14) With a view to improving checks by intervention agencies on take-over of the products, the provisions on the procedure applied, in particular, for defining consignments, for preliminary inspections and for checking the weight of the products bought in should be made clearer. To that end, the provisions on the monitoring of boning of meat bought in and the rejection of products should be stricter. This also applies to inspections of products during storage.(15) The provisions applicable to carcases must stipulate in particular the way they are to be hung and specify any damage or handling liable to affect the commercial quality of the products or to contaminate them that is to be avoided during processing.(16) The freezing procedure has a direct effect on the quality and preservation of stored meat. Bone-in meat should accordingly be blastfrozen in the unwrapped state immediately after acceptance and should not be wrapped until immediately thereafter.(17) In order to ensure that boning is carried out properly, cutting plants should have one or more blast freezers nearby. Derogations from this requirement should be keep to an absolute minimum. The conditions governing the constant and continuous physical monitoring of boning should be stipulated, in particular by requiring inspectors to be independent and laying down a minimum number of checks to be conducted.(18) The rules on the storage of cuts must enable them to be identified easily. To that end, the competent national authorities must in particular take the necessary measures as regards traceability and storage with a view to facilitating the subsequent disposal of products bought in, by taking into account any requirements relating to the veterinary health status of the animals from which the products come. Furthermore, with a view to improving storage of cuts and simplifying identification, packing should be standardised and cuts should be designated by their full names or Community codes.(19) The provisions on packing in cartons, pallets and cages should be tightened up to facilitate the identification and improve the preservation of products in storage, to step up the fight against fraud and to improve access to products with a view to their inspection and disposal.(20) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1ScopeThis Regulation lays down detailed rules for the buying-in of beef as provided for in Articles 27 and 47 of Regulation (EC) No 1254/1999.CHAPTER IBUYING-INSection 1General rulesArticle 2Intervention regions in the United KingdomThe United Kingdom shall consist of two intervention regions as follows:- region I: Great Britain,- region II: Northern Ireland.Article 3Opening and closure of buying-in by invitation to tenderArticle 27 of Regulation (EC) No 1254/1999 shall apply in accordance with the following rules:(a) with a view to ascertaining that the conditions laid down in paragraph 1 of that Article are fulfilled:- the average market price by eligible category in a Member State or in a region thereof shall take account of the prices for qualities U, R and O, expressed in quality R3 using the coefficients set out in Annex I, in the Member State or region concerned,- the average market prices shall be recorded in accordance with the conditions and in respect of the qualities laid down in Commission Regulation. (EEC) No 295/96(8),- the average market price by eligible category in a Member State or a region thereof shall be the average of the market prices for all the qualities referred to in the second indent, weighted by the proportion each represents of total slaughterings in that Member State or region;(b) decisions to open buying-in shall be made by category and Member State or region thereof on the basis of the two most recent weekly market prices recorded;(c) decisions to close buying-in shall be made by category and Member State or region thereof on the basis of the most recent weekly market prices recorded.Article 4Conditions for the eligibility of products1. The products listed in Annex II and falling within the following categories defined in Article 3(1) of Council Regulation (EEC) No 1208/81(9) may be bought in:(a) meat of uncastrated young male animals of less than two years of age (category A);(b) meat of castrated male animals (category C).2. Carcases and half carcases may be bought in only where they:(a) have obtained the health mark referred to in Chapter XI of Annex I to Council Directive 64/433/EEC(10);(b) have no characteristics rendering them unfit for storage or subsequent use;(c) do not come from animals slaughtered as a result of emergency measures;(d) originate in the Community within the meaning of Article 39 of Commission Regulation (EEC) No 2454/93(11);(e) are derived from animals raised in accordance with the prevailing veterinary requirements;(f) do not exceed the maximum radioactivity levels permitted under Community regulations. The level of radioactive contamination of the product shall be monitored only if the situation so requires and only for as long as is necessary. The duration and scope of any controls necessary shall be determined in accordance with the procedure laid down in Article 43 of Regulation (EC) No 1254/1999;(g) come from carcases not weighing more than 340 kg.3. Carcases and half carcases may be bought in only where they are:(a) presented, where appropriate after cutting into quarters at the expense of the party concerned, in accordance with Annex III; all parts of the carcase must be inspected to assess compliance with the requirements of point 2 of that Annex; failure to comply with any of those requirements shall result in rejection; where a quarter is rejected for failure to comply with such conditions of presentation and in particular where unsatisfactory presentation cannot be improved during the acceptance procedure, the other quarter of the same half carcase shall also be rejected;(b) classified in accordance with the Community scale provided for in Regulation (EEC) No 1208/81; the intervention agencies shall reject any products which they do not deem to be classified in conformity with that scale after conducting a detailed inspection of all parts of the carcase;(c) identified, first, by markings indicating the category, the conformation class and the degree of fat cover and, secondly, by an identification or slaughter number. Markings indicating the category, conformation class and fat cover must be perfectly legible and shall be stamped using non-toxic, fast, indelible ink in accordance with a procedure approved by the competent national authorities; the letters and figures must be at least 2 cm high. The markings shall be applied to the striploin at the level of the fourth lumbar vertebra on hindquarters and approximately 10 to 30 cm from the cut edge of the sternum on forequarters. The identification or slaughter number shall be marked in the middle of the inner side of each quarter using a stamp or indelible marker authorised by the intervention agency.Article 5Intervention centres1. The intervention centres shall be selected by the Member States with a view to ensuring the effectiveness of intervention measures.The facilities at these centres must permit:(a) bone-in meat to be taken over;(b) freezing of all meat to be preserved without further processing;(c) storage of such meat for at least three months under technically satisfactory conditions.2. Only intervention centres whose cutting plants and refrigeration plants are unconnected with the slaughterhouse and/or the successful tenderer and which are operated, managed and staffed independently of the latter may be selected for bone-in meat intended for boning.In case of practical difficulties, Member States may derogate from the first subparagraph, provided that they tighten controls at the time of acceptance in accordance with Article 17(5); in that event, the intervention agencies shall, without prejudice to the veterinary requirements, be authorised to carry out boning of all or part of the beef bought in where the quantity bought in per week does not exceed 1000 tonnes per week, and of up to 50 % of any quantity bought in per week in excess of that amount.Article 6Blastfreezing of bone-in beef1. Member States shall take all measures necessary to ensure the satisfactory preservation of the bone-in quarters stored and to limit weight losses. The internal temperature shall be reduced to or below -7 °C within 36 hours during blastfreezing.2. With a view to freezing, bone-in quarters must be hung in blast freezers immediately after acceptance.Article 7Wrapping of bone-in beefImmediately after blast freezing, bone-in meat shall be wrapped in polyethylene or polypropylene at least 0,05 mm thick, suitable for wrapping foodstuffs, and in stockinettes made of cotton or a sufficiently resistant synthetic material, in such a way that the meat (including the shank) is entirely covered by such wrappings.Article 8Storage of bone-in beef1. The intervention agencies shall ensure that forequarters and hindquarters bought in are stored separately and are easily identifiable by invitation to tender and by month of storage.2. The intervention agencies shall be authorised to store separately bone-in forequarters deemed to be of a quality and presentation suitable for industrial purposes.In such cases, the quarters stored shall be easily identifiable and separate records shall be kept for them.Section 2Tendering and take-overArticle 9Opening and closure of invitations to tender1. Notices of invitation to tender, amendments thereto and closure thereof shall be published in the Official Journal of the European Communities no later than the Saturday before the closing date for the submission of tenders.2. When invitations to tender are issued, a minimum price below which tenders shall not be admissible may be fixed.Article 10Submission and notification of tendersDuring the period covered by the invitation to tender, the deadline for the submission of tenders shall be 12 noon (Brussels time) on the second and fourth Tuesdays of each month, with the exception of the second Tuesday of August and the fourth Tuesday of December where no submission of tenders shall take place. If the Tuesday falls on a public holiday, the deadline shall be brought forward by 24 hours. Within 24 hours of the deadline for the submission of tenders, the intervention agencies shall notify the Commission of the tenders they have received.Article 11Conditions to be met for tendering1. Only the following may submit tenders:(a) slaughterhouses for bovine animals approved in accordance with Article 3(1)(A)(a) of Directive 64/433/EEC, whatever their legal status; and(b) livestock or meat traders who have slaughtering undertaken therein on their own account and who are entered in a national VAT register.2. In response to invitations to tender, interested parties shall submit their tenders to the intervention agencies of the Member States where they have been issued, either by lodging a written bid against a receipt or by any other written means of communication accepted by the intervention agency, with advice of receipt.The submission of tenders may be the subject of contracts on terms laid down by the intervention agencies and in accordance with their specifications.3. Interested parties may submit only one tender per category in response to each invitation to tender.The Member States shall ensure that tenderers are independent of each other in the terms of their management, staffing and operations.Where there are serious indications to the contrary or that tenders are not in line with economic facts, tenders shall be deemed admissible only where the tenderer presents suitable evidence of compliance with the second subparagraph.Where it is established that a tenderer has submitted more than one tender, all the tenders from that tenderer shall be deemed inadmissible.4. Tenders shall state:(a) the name and address of the tenderer;(b) the quantity tendered, expressed in tonnes, of the products of the categories specified in the notice of invitation to tender;(c) the price quoted in accordance with Article 18(3), expressed per 100 kg of products of quality R3 in euro rounded off to not more than two decimal places.5. Tenders shall be valid only if:(a) they relate to at least 10 tonnes;(b) they are accompanied by a written undertaking from the tenderer to comply with all the provisions relating to the invitation to tender concerned; and(c) proof is furnished that by the closing date for the submission of tenders the tenderer has lodged a tendering security as provided for in Article 12 in respect of the invitation to tender concerned.6. Tenders may not be withdrawn after the expiry of the deadline for submission specified in Article 10.7. Tenders shall be confidential.Article 12Securities1. The maintenance of tenders after the deadline for the submission of tenders and the delivery of the products to the store designated by the intervention agency within the timelimit laid down in Article 16(2) shall constitute primary requirements, the fulfilment of which shall be ensured by the lodging of a security of EUR 30 per 100 kg.Securities shall be lodged with the intervention agency in the Member State in which the tender is submitted.2. Securities shall be lodged only in the form of cash deposits as defined in Article 13 and Article 14(1) and (3) of Commission Regulation (EEC) No 2220/85(12).3. In the case of tenders which are not accepted, securities shall be released as soon as the outcome of the invitation to tender is published.In the case of tenders which are accepted, securities shall be released on completion of take-over of the products, without prejudice to Article 17(7).Article 13Award1. In the light of the tenders received in response to each invitation to tender and in accordance with the procedure laid down in Article 43 of Regulation (EC) No 1254/1999, a maximum buying-in price relating to quality R3 shall be fixed per category; where the particular circumstances so require, a different price may be set by Member State or region thereof to reflect the average market prices recorded.2. A decision may be taken to make no award.3. If the total quantities offered at a price equal to or below the maximum price exceed the quantities to be bought in, the quantities awarded may be reduced for each category by applying reducing coefficients, to fall by an amount increasing progressively with the price differential and the quantities covered by the tenders.Where the particular circumstances so require, such reducing coefficients may vary by Member State or region thereof with a view to ensuring that the intervention mechanisms function properly.Article 14Maximum buying-in price1. Tenders shall not be considered if the price quoted is higher than the average market price recorded by category in each Member State or region thereof, converted into quality R3 using the coefficients set out in Annex I, plus EUR 10 per 100 kg carcase weight.2. Without prejudice to paragraph 1, tenders shall be rejected if the price quoted is higher than the maximum price as referred to in Article 13 for the invitation to tender concerned.3. Where the buying-in price awarded to tenderers is higher than the average market price as referred to in paragraph 1, the price awarded shall be adjusted by multiplying it by the coefficient obtained by applying formula A in Annex IV. However, that coefficient may not:(a) be greater than 1;(b) result in a reduction in the price awarded that is greater than the difference between that price and the average market price.Should the Member State possess reliable data and have suitable means of verification, it may decide to calculate the coefficient for each tenderer using formula B in Annex IV.4. Rights and obligations arising under invitations to tender shall not be transferable.Article 15Limitation of buying-inWhere the intervention agencies of the Member States are offered meat in quantities greater than they are able to take over forthwith, they may limit buying-in to the quantities they can take over in their territory or in one of their intervention regions.The Member States shall ensure equality of access for all parties concerned in the event of such limitation.Article 16Notification of successful tenderers and delivery1. The intervention agencies shall inform the individual tenderers immediately of the outcome of their tenders.Intervention agencies shall issue numbered delivery orders forthwith to the successful tenderers, stating:(a) the quantity to be delivered;(b) the price at which the award is made;(c) the timetable for delivery of the products;(d) the intervention centre or centres where delivery is to be made.2. Successful tenderers shall deliver the products not later than 17 calendar days after the first working day following publication of the regulation fixing the maximum buying-in price and the quantities of beef to be bought in.However, the Commission may, depending on the quantities awarded, extend that period by one week. Deliveries may be split up into more than one consignment. In addition, intervention agencies may, when setting the timetable for deliveries of the products, reduce that period to not less than 14 calendar days.Article 17Take-over1. The intervention agencies shall take over:(a) bone-in meat intended for storage without further processing or for partial boning either at the entrance weighing point of the intervention centre's cold store or at the entrance weighing point of the intervention centre's cutting plant;(b) bone-in meat intended for boning at the entrance weighing point at the intervention centre's cutting plant.Products shall be delivered in consignments of a quantity between 10 and 20 tonnes. However, the quantity may be below 10 tonnes only if it is the final balance of the original offer or if the original offer has been scaled back below 10 tonnes.Products delivered shall be accepted and taken over subject to verification by the intervention agency that they comply with the requirements laid down in this Regulation. Compliance with the requirements laid down in Article 4(2)(e) and in particular the absence of substances prohibited under Article 3 and Article 4(1) of Council Directive 96/22/EC(13) shall be verified by analysis of a sample, the size and sampling of which is laid down in the relevant veterinary legislation.2. Where no preliminary inspection is conducted immediately before loading at the slaughterhouse loading bay and prior to transport to the intervention centre, half carcases shall be identified as follows:(a) where they are simply marked, the markings must comply with Article 4(3)(c), and a document specifying the identification or slaughter number and the slaughter date relating to the half carcase shall be completed;(b) where they are labelled in addition, the labels must comply with Article 1(2), (3) and (4) of Commission Regulation (EEC) No 344/91(14).Where half-carcases are cut into quarters, the quartering shall be carried out in accordance with Annex III. With a view to acceptance, quarters shall be grouped by carcase or half carcase at the time of take-over. Where half carcases are not cut into quarters prior to transport to the intervention centre, they shall be cut in accordance with Annex III on their arrival.At the point of acceptance, each quarter shall be identified by a label complying with Article 1(2), (3) and (4) of Regulation (EEC) No 344/91. The labels shall also show the weight of the quarter and the contract number; the labels shall be affixed directly to shin/shank tendons on the forequarters and hindquarters or neckstrap tendon on the forequarter and hindquarter flank without using metal or plastic ties.Without prejudice to Article 24(2), the labels must remain attached to the quarters throughout the whole storage period. As far as possible, any labels attached previously shall be removed.The acceptance procedure shall entail a systematic check of the presentation, classification, weight and labelling of each quarter delivered. The temperature of one hindquarter of each carcase shall also be checked. In particular no carcase shall be accepted where it exceeds the maximum weight laid down in Article 4(2)(g).3. A preliminary inspection may be conducted immediately before loading at the slaughterhouse loading bay and shall cover the weight, classification, presentation and temperature of half carcases. In particular no carcase shall be accepted where it exceeds the maximum weight laid down in Article 4(2)(g). Products rejected shall be marked as such and may not be presented again for preliminary inspection or acceptance.Such inspections shall cover consignments of up to 20 tonnes of half carcases as laid down by the intervention agency. Where more than 20 % of the total number of half carcases in any consignment inspected is rejected, the whole consignment shall be rejected in accordance with paragraph 6.Before half carcases are transported to the intervention centre, they shall be cut into quarters in accordance with Annex III. Each quarter shall be systematically weighed and identified by a label complying with Article 1(2), (3) and (4) of Regulation (EEC) No 344/91. The labels shall also show the weight of the quarter and the contract number; the labels shall be affixed directly to shin/shank tendons on the forequarters and hindquarters or neckstrap tendon on the forequarter and hindquarter flank without using metal or plastic ties.Without prejudice to Article 24(2), the labels must remain attached to the quarters throughout the whole storage period. As far as possible, any labels attached previously shall be removed.The quarters from each carcase shall then be grouped for the purposes of the acceptance procedure by carcase or half carcase at the time of take-over.A checklist giving all details of the half-carcases or quarters, including the number of half-carcases or quarters presented and either accepted or rejected, shall accompany each consignment up to the point of acceptance. The checklist shall be handed over to the accepting officer.A seal shall be affixed to the means of transport before it leaves the slaughterhouse; the number of the seal shall be shown on the health certificate or checklist.The acceptance procedure shall include checks of the presentation, classification, weight, labelling and temperature of the quarters delivered.4. Preliminary inspection and acceptance of the products offered for intervention shall be carried out by an official of the intervention agency or a person authorised by the latter who is a qualified classifier, is not involved in classification at the slaughterhouse and is totally independent of the successful tenderer. Such independence shall be ensured in particular by the periodic rotation of such officials between intervention centres.At the time of take-over, the total weight of the quarters in each consignment shall be recorded and the record kept by the intervention agency.Where the weight of meat to be stored bone-in differs to such an extent from that indicated on the checklist that the accuracy of the weight on the checklist is called into question, the weight of each quarter shall be checked systematically and, if necessary, a new label giving the actual weight accepted and any other information required shall be affixed by the accepting officer. As far as possible, any labels affixed previously shall be removed.A document recording full details of the weight and the number of the products presented and either accepted or rejected must be completed by the accepting officer.5. The requirements regarding identification, delivery and controls for the take-over of bone-in meat intended for boning in intervention centres which do not meet the requirements laid down in the first subparagraph of Article 5(2) shall include the following:(a) at the time of take-over as referred to in paragraph 1, forequarters and hindquarters for boning must be identified by the letters "INT" marked on both inner and outer sides in accordance with the same rules as those laid down in Article 4(3)(c) for marking the category and the slaughter number and the places where such markings are to be made; however, the letters "INT" shall be marked on the inner side of each quarter at the level of the third or fourth rib of forequarters and of the seventh or eighth rib of hindquarters;(b) the codfat must remain attached up to the time of take-over and must be removed before weighing;(c) the products delivered shall be sorted into consignments as defined under paragraph 1.Where carcases or quarters marked "INT" are found outside the areas reserved for them, the Member State shall conduct an enquiry, take suitable measures and inform the Commission thereof.6. Where more than 20 % of a consignment presented is rejected, in terms of number of half carcases or quarters presented, the whole consignment shall be rejected and all the products shall be marked as such and may not be presented again for preliminary inspection or acceptance.7. If the quantity actually delivered and accepted is less than the quantity awarded, the security shall:(a) be released in full where the difference is not more than 5 % or 175 kg;(b) except in cases of force majeure, be forfeited:- in part, corresponding to the quantities not delivered or not accepted where the difference is not more than 15 %,- in full in other cases, pursuant to Article 1 of Regulation (EEC) No 2220/85.Article 18Price to be paid to successful tenderers1. From the 45th day after completion of take-over of the products to the 65th day thereafter, the intervention agency shall pay successful tenderers the price quoted in their tenders.2. Only the quantity actually delivered and accepted shall be paid for. However, if the quantity actually delivered and accepted is greater than the quantity awarded, only the quantity awarded shall be paid for.3. Where qualities other than quality R3 are taken over, the price to be paid to successful tenderers shall be adjusted by applying the coefficient for the quality bought in as set out in Annex I.4. The buying-in price for bone-in meat shall be the price free at the entrance weighing point of the intervention centre's cold store. The buying-in price for meat all of which is intended for boning shall be the price free at the entrance weighing point of the intervention centre's cutting plant.The costs of unloading shall be borne by the successful tenderer.Article 19Exchange rateThe rate to be applied to the amount referred to in Article 14 and the price at which the award was made shall be the exchange rate applicable on the day of entry into force of the regulation fixing the maximum buying-in price and the quantities of beef to be bought in under the invitation to tender concerned.CHAPTER IIBONING OF MEAT BOUGHT IN BY INTERVENTION AGENCIESArticle 20Authorisation for boningThe intervention agencies shall be authorised to bone all or part of the meat bought in.Article 21General conditions governing boning1. Boning may only be carried out in cutting plants approved in accordance with Article 3(1)(B)(a) of Directive 64/433/EEC and with one or more adjoining blast freezers.At the request of a Member State, the Commission may grant a derogation for a limited period from the obligations covered by the first subparagraph; when making its decision, the Commission shall take account of current developments in plant and equipment, health and control requirements and the objective of gradual harmonisation in this field.2. Boned cuts must meet the conditions laid down in Directive 64/433/EEC and the requirements in Annex V to this Regulation.3. Boning may not commence before take-over of the consignment concerned has been completed.4. No other meat may be present in the cutting room when intervention beef is being boned, trimmed or packed.However, pigmeat may be present in the cutting room at the same time as beef, provided that it is processed on a separate production line.5. All boning activities shall take place between 7 a.m. and 6 p.m.; boning shall not take place on Saturdays, Sundays or public holidays. Those hours may be extended by up to two hours, provided that the inspection authorities are present.If boning cannot be completed on the day of take-over, seals shall be affixed by the competent authorities to the refrigeration rooms where the products are stored and may only be broken by the same authorities when boning resumes.Article 22Contracts and specifications1. Boning shall be carried out under contract on terms laid down by the intervention agencies and in accordance with their specifications.2. The specifications of the intervention agencies shall lay down the requirements to be met by cutting plants, shall specify the plant and equipment required and shall ensure that the Community rules on the preparation of cuts are adhered to.They shall in particular lay down detailed conditions covering boning, specifying the method of preparation, trimming, packing, freezing and preservation of cuts with a view to their take-over by the intervention agency.The specifications of the intervention agencies may be obtained from the addresses in Annex VI.Article 23Monitoring of boning1. The intervention agencies shall ensure that continuous physical monitoring is carried out of all boning operations.Such monitoring may be delegated to bodies which are wholly independent of the traders, slaughterers and storeys in question. In such cases, the intervention agencies shall ensure that their officials conduct an unannounced inspection of boning of meat covered by each bid. During such inspections, random checks shall be carried out of cartons of cuts before and after freezing and the quantities used shall be compared with the quantities produced on the one hand and with the bones, fat and trimmings on the other hand. Such checks shall cover at least 5 % of cartons filled during the day with a particular cut and, where there are sufficient cartons, a minimum of five cartons per cut.2. Forequarters and hindquarters must be boned separately. In respect of each day of boning:(a) a comparison shall be made of the numbers of cuts and of cartons filled;(b) a form shall be completed showing separately the yields for boning of forequarters and of hindquarters.Article 24Special conditions governing boning1. During boning, trimming and packing prior to freezing, the internal temperature of the beef must at no time rise above + 7 °C. Cuts may not be transported before they have been blastfrozen, except under the derogations provided for in Article 21(1).2. All labels and foreign matter must be totally removed immediately prior to boning.3. All bones, tendons, cartilage, neckstrap and backstrap (paddy whack) (ligamentum nuchae) and coarse connective tissues must be cleanly removed. Trimming of cuts must be confined to the removal of fat, cartilage, tendons, joint capsules and other specified trim. All obvious nervous and lymphatic tissues must be removed.4. Large blood vessels and clots and soiled areas must be removed carefully with as little trimming as possible.Article 25Packing of cuts1. Cuts shall be packed immediately after boning in such a way that no part of the meat comes into direct contact with the carton, in accordance with the requirements laid down in Annex V.2. Polyethylene used to line cartons and polyethylene sheet or bags used to wrap cuts must be at least 0,05 mm thick and suitable for wrapping foodstuffs.3. Cartons, pallets and cages used must meet the conditions laid down in Annex VII.Article 26Storage of cutsThe intervention agencies shall ensure that all boneless beef bought in is stored separately and is easily identifiable by invitation to tender, cut and month of storage.Cuts obtained shall be stored in cold stores located in the territory of the Member State exercising jurisdiction over the intervention agency.Save for specific derogations provided for under the procedure laid down in Article 43 of Regulation (EC) No 1254/1999, such cold stores must be capable of holding all boned beef allocated by the intervention agency for at least three months under technically satisfactory conditions.Article 27Costs of boningContracts as referred to in Article 22(1) and payments made thereunder shall cover the operations and costs resulting from the application of this Regulation, and in particular:(a) the costs of any transport of bone-in products to the cutting plant after acceptance;(b) boning, trimming, packing and blastfreezing;(c) the storage, loading and carriage of frozen cuts and their take-over by the intervention agencies at the cold stores designated by them;(d) the costs of materials, in particular for packaging;(e) the value of any bones, fat and trimmings left at cutting plants by the intervention agencies.Article 28TimelimitsBoning, trimming and packaging must be completed within 10 calendar days of slaughter. However, the Member States may set shorter timelimits.Blastfreezing shall be carried out immediately after packing, commencing in any event on the same day; the quantity of meat boned may not exceed the daily capacity of the blast freezers.The internal temperature of boned meat shall be reduced to or below - 7 °C within 36 hours during blastfreezing.Article 29Rejection of products1. Where the checks specified in Article 23(1) show breaches by the boning plant of Articles 20 to 28 in respect of a particular cut, those checks shall be extended to cover a further 5 % of the cartons filled during the day in question. Where further breaches are discovered, additional samples amounting to 5 % of the total number of cartons of the relevant cut shall be checked. When, at the fourth 5 % check, at least 50 % of the cartons are found to be in breach of those articles, the whole day's production of that cut shall be checked. However, checking of the whole day's production shall not be required once at least 20 % of the cartons of a particular cut has been found to be in breach.2. When, on the basis of paragraph 1, less than 20 % of the cartons of a particular cut are found to be in breach, the entire contents of those cartons shall be rejected and no payment shall be made in respect of them; the boning plant shall pay the intervention agency an amount equal to the price shown in Annex VIII for the cuts that have been rejected.If at least 20 % of the cartons of a particular cut are found to be in breach, the whole day's production of that particular cut shall be rejected by the intervention agency and no payment shall be due; the boning plant shall pay the intervention agency an amount equal to the price shown in Annex VIII for the cuts that have been rejected.If at least 20 % of the cartons of various cuts produced during the day are found to be in breach, the whole day's production shall be rejected by the intervention agency and no payment shall be due; the boning plant shall pay the intervention agency an amount equal to the price to be paid by the agency to the successful tenderer in accordance with Article 18 for the original bone-in products bought in and which, after boning, have been rejected, that price being increased by 20 %.Where the third subparagraph is applicable, the first and second subparagraphs shall not apply.3. By way of derogation from paragraphs 1 and 2, where as a result of serious negligence or fraud the boning plant fails to comply with Articles 20 to 28:- all products obtained after boning during the day for which non-compliance with the above provisions is established shall be rejected by the intervention agency and no payment shall be due,- the boning plant shall pay the intervention agency an amount equal to the price to be paid by the agency to the successful tenderer in accordance with Article 18 for the original bone-in products bought in and which, after boning, have been rejected in accordance with the first indent, that price being increased by 20 %.CHAPTER IIICHECKS ON PRODUCTS AND NOTIFICATIONS.Article 30Storage of and checks on products1. The intervention agencies shall ensure that meat covered by this Regulation is so placed and kept in storage as to be readily accessible and in conformity with the provisions of Article 8(1) and Article 26, first paragraph.2. The storage temperature may not rise above - 17 °C.3. The Member States shall take all measures necessary to ensure satisfactory preservation, in terms of quality and quantity, of the products stored and shall replace damaged packaging immediately. They shall provide for cover against the relevant risks by insurance in the form of either a contractual obligation on storers or comprehensive coverage of the liability borne by the intervention agency; the Member States may also act as their own insurers.4. During storage, the competent authorities shall conduct regular checks on significant quantities of the products stored following awards under invitations to tender held during the month.During such checks, any products found not to be in compliance with the requirements as laid down in this Regulation shall be rejected and marked as such. Without prejudice to the application of penalties, the competent authorities shall, if need be, recover payments from the responsible parties.Such checks shall be conducted by officials who do not receive instructions from the department which buys in the meat.5. The competent authorities shall take the necessary measures as regards traceability and storage to enable the products stored to be removed from storage and disposed of subsequently as efficiently as possible, having regard in particular to any requirements relating to the veterinary health status of the animals concerned.Article 31Notifications1. The Member States shall notify the Commission without delay of any change in the list of intervention centres and, where possible, of their freezing and storage capacity.2. Within 10 calendar days of completion of each take-over period, the Member States shall notify the Commission by telex or fax of the quantities delivered and accepted into intervention.3. By the 21st day of each month at the latest, the Member States shall notify the Commission in respect of the preceding month of:(a) the quantities bought in each week and each month, broken down by products and qualities in accordance with the Community scale for the classification of carcases established by Regulation (EEC) No 1208/81;(b) the quantities of each boned and bone-in product covered by contracts of sale concluded in the month concerned;(c) the quantities of each boned and bone-in product covered by withdrawal orders or similar documents issued in the month concerned;(d) the uncommitted stocks and the physical stocks of each bone-in product at the end of the month concerned, with details of the length of time the uncommitted stocks have been in storage.4. By the end of each month at the latest, the Member States shall notify the Commission in respect of the preceding month of:(a) the quantities of each boned product obtained from bone-in beef bought in during the month concerned;(b) the uncommitted stocks and the physical stocks of each boned product at the end of the month concerned, with details of the length of time the uncommitted stocks have been in storage.5. For the purposes of this Article:(a) "uncommitted stocks" means stocks not yet covered by a contract of sale;(b) "physical stocks" means uncommitted stocks plus stocks covered by a contract of sale but not yet taken over.CHAPTER IVTRANSITIONAL PROVISIONSArticle 32Period of applicationThe provisions of this chapter shall apply until 30 June 2002 to buying-in by invitation to tender as referred to in Article 47 of Regulation (EC) No 1254/1999.Article 33Opening and suspension of buying-in by invitation to tender1. In order to ascertain that the conditions laid down in Article 47(3) to (7) of Regulation (EC) No 1254/1999 for the various qualities or groups of qualities are fulfilled, the average market prices shall be recorded in accordance with the conditions laid down in Regulation (EC) No 295/96.2. Where a group of qualities is concerned, the average Community market price shall be calculated in accordance with Article 5(1)(b) of Regulation (EC) No 295/96.The average market or intervention price in a Member State or a region of a Member State shall be the average of the market or intervention prices for each of those qualities, weighted by the proportion each represents of total slaughterings in that Member State or region.The average Community intervention price shall be the average of the intervention prices for each of those qualities, weighted by the proportion each represents of total Community slaughterings.The market prices mentioned in the first and second subparagraphs shall be calculated for the qualities eligible for intervention, converted into quality R3 using the coefficients set out in Annex I.3. The opening, suspension or reopening of buying-in shall be decided on the basis of the two most recent weekly market prices recorded in Member States, or regions of Member States, except for the suspension of the measure provided for in Article 47(5) of Regulation (EC) No 1254/1999 where the last weekly price recorded is sufficient.Article 34Conditions to be met for tenderingIn response to invitations to tender, interested parties shall submit their tenders to the intervention agencies of the Member States where they have been issued, either by lodging a written bid against a receipt or by any other written means of communication accepted by the intervention agency, with advice of receipt. The submission of tenders may be the subject of contracts on terms laid down by the intervention agencies and in accordance with their specifications.Separate tenders shall be submitted for each type of invitation to tender.Article 35SecuritiesThe maintenance of tenders after the expiry of the period for the submission of tenders and the delivery of the products to the store designated by the intervention agency within the period laid down in Article 16(2) shall constitute primary requirements, the fulfilment of which shall be ensured by the lodging of a security of EUR 36 per 100 kg.Securities shall be lodged with the intervention agency in the Member State in which the tender is submitted.Article 36Maximum buying-in priceIn the case of invitations to tender under Article 47(3) of Regulation (EC) No 1254/1999, tenders shall not be considered if the price quoted is higher than the average market price recorded in a Member State or regions of a Member State by quality, converted into quality R3 using the coefficients set out in Annex I, plus EUR 10 per 100 kg carcase weight. However, in the case of Member States or regions of a Member State meeting the conditions laid down in Article 47(5) of Regulation (EC) No 1254/1999, the amount added shall be EUR 6 per 100 kg.CHAPTER VFINAL PROVISIONSArticle 37Repeal1. Regulation (EEC) No 2456/93 is repealed with effect from 1 April 2000.However, it shall remain applicable for tendering procedures which started before that date.References to the repealed Regulations shall be construed as references to this Regulation and shall be read in conjunction with the correlation table in Annex IX to this Regulation.2. Regulation (EEC) No 1627/89 is repealed as from 1 July 2002.Article 38Entry into forceThis Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from the first invitation to tender of April 2000, except for Article 3, Article 11(2), Article 12(1) and Article 14(1) which shall apply only from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 March 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 148, 28.6.1968, p. 24.(3) OJ L 210, 28.7.1998, p. 17.(4) OJ L 225, 4.9.1993, p. 4.(5) OJ L 288, 27.10.1998, p. 3.(6) OJ L 159, 10.6.1989, p. 36.(7) OJ L 5, 8.1.2000, p. 34.(8) OJ L 39, 17.2.1996, p. 1.(9) OJ L 123, 7.5.1981, p. 3.(10) OJ 121, 29.7.1964, p. 2012/64.(11) OJ L 253, 11.10.1993, p. 1.(12) OJ L 205, 3.8.1985, p. 5.(13) OJ L 125, 23.5.1996, p. 3.(14) OJ L 41, 14.2.1991, p. 15.ANNEX IConversion coefficients>TABLE>ANEXO II/BILAG II/ANHANG II/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II/ANNEX II/ANNEXE II/ALLEGATO II/BIJLAGE II/ANEXO II/LIITE II/BILAGA IIProductos admisibles para la intervenciÃ ³n/Produkter, der er kvalificeret til intervention/InterventionsfÃ ¤hige Erzeugnisse/Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃÃ ¹Ã »Ã ­Ã ¾Ã ¹Ã ¼Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·/Products eligible for intervention/Produits Ã ©ligibles Ã l'intervention/Prodotti ammissibili all'intervento/Producten die voor interventie in aanmerking komen/Produtos elegÃ ­veis para a intervenÃ §Ã £o/Interventiokelpoiset tuotteet/Produkter som kan bli fÃ ¶remÃ ¥l fÃ ¶r interventionBELGIQUE/BELGIÃ Carcasses, demi-carcasses:/Hele dieren, halve dieren:- CatÃ ©gorie A, classe U2/- Categorie A, klasse U2- CatÃ ©gorie A, classe U3/- CatÃ ©gorie A, klasse U3- CatÃ ©gorie A, classe R2/- CatÃ ©gorie A, klasse R2- CatÃ ©gorie A, classe R3/- Categorie A, klasse R3DANMARKHele og halve kroppe:- Kategori A, klasse R2- Kategori A, klasse R3DEUTSCHLANDGanze oder halbe TierkÃ ¶rper:- Kategorie A, Klasse U2- Kategorie A, Klasse U3- Kategorie A, Klasse R2- Kategorie A, Klasse R3Ã Ã Ã Ã Ã Ã Ã Ã »Ã Ã ºÃ »Ã ·Ã Ã ± Ã ® Ã ¼Ã ¹Ã Ã ¬ Ã Ã Ã ¬Ã ³Ã ¹Ã ±- Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã , Ã ºÃ »Ã ¬Ã Ã · R2- Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã , Ã ºÃ »Ã ¬Ã Ã · R3ESPAÃ ACanales o semicanales:- CategorÃ ­a A, clase U2- CategorÃ ­a A, clase U3- CategorÃ ­a A, clase R2- CategorÃ ­a A, clase R3FRANCECarcasses, demi-carcasses:- CatÃ ©gorie A, classe U2- CatÃ ©gorie A, classe U3- CatÃ ©gorie A, classe R2- CatÃ ©gorie A, classe R3- CatÃ ©gorie C, classe U2- CatÃ ©gorie C, classe U3- CatÃ ©gorie C, classe U4- CatÃ ©gorie C, classe R3- CatÃ ©gorie C, classe R4- CatÃ ©gorie C, classe O3IRELANDCarcases, half-carcases:- Category C, class U3- Category C, class U4- Category C, class R3- Category C, class R4- Category C, class O3ITALIACarcasse e mezzene:- Categoria A, classe U2- Categoria A, classe U3- Categoria A, classe R2- Categoria A, classe R3LUXEMBOURGCarcasses, demi-carcasses:- CatÃ ©gorie A, classe R2- CatÃ ©gorie C, classe R3- CatÃ ©gorie C, classe O3NEDERLANDHele dieren, halve dieren:- Categorie A, klasse R2- Categorie A, klasse R3Ã STERREICHGanze oder halbe TierkÃ ¶rper:- Kategorie A, Klasse U2- Kategorie A, Klasse U3- Kategorie A, Klasse R2- Kategorie A, Klasse R3PORTUGALCarcaÃ §as ou meias-carcaÃ §as- Categoria A, classe U2- Categoria A, classe U3- Categoria A, classe R2- Categoria A, classe R3FINLANDCarcases, half-carcases:- Category A, class R2- Category A, class R3SWEDENCarcases, half-carcases:- Category A, class R2- Category A, class R3UNITED KINGDOMI. Great BritainCarcases, half-carcases:- Category C, class U3- Category C, class U4- Category C, class R3- Category C, class R4II. Northern IrelandCarcases, half-carcases:- Category C, class U3- Category C, class U4- Category C, class R3- Category C, class R4- Category C, class O3ANNEX IIIProvisions applicable to carcases, half-carcases and quarters1. Carcases and half-carcases, fresh or chilled (CN code 0201), of animals slaughtered not more than six days and not less than two days previously.2. For the purposes of this Regulation, the following definitions apply:(a) carcase: the whole body of the slaughtered animal hung from the slaughterhouse hook by the shank tendon after bleeding, evisceration and skinning, presented:- without the head and without the feet; the head must be separated from the carcase at the atloido-occipital joint and the feet must be severed at the carpometacarpal or tarsometatarsal joints,- without the organs contained in the thoracic and abdominal cavities, and without the kidneys, the kidney fat and the pelvic fat,- without the sexual organs and the attached muscles,- without the thin skirt and the thick skirt,- without the tail and the first coccygeal vertebra,- without the spinal cord,- without the cod fat and the adjacent flank fat,- without the fascial linea alba of the abdominal muscle,- without fat on the inside of topside,- without the jugular vein and the adjacent fat,- the neck being cut in accordance with veterinary requirements, without removal of the neck muscle,- the brisket fat must not be more than 1 cm thick;(b) half-carcase: the product obtained by separating the carcase as referred to in (a) symmetrically through the middle of the cervical, dorsal, lumbar and sacral vertebrae and through the middle of the sternum and the ischiopubic symphysis. During carcase processing, the dorsal and lumbar vertebrae must not be seriously dislocated; associated muscles and tendons must not show any damage from saws or knives;(c) forequarters:- cut from the carcase after cooling off,- five-rib straight cut;(d) hindquarters:- cut from the carcase after cooling off,- eight-rib straight cut.3. Products as specified in points 1 and 2 must come from well-bled carcases, the animal having been properly flayed, the carcase surface in no way peeling, suffused or bruised; superficial fat must not be torn or removed to any significant degree. The pleura must be undamaged except in order to facilitate hanging. Carcases must not be soiled by any source of contamination, in particular by faecal matter or significant bloodstain.4. Products as specified in point 2(c) and (d) must come from carcases or half-carcases satisfying the requirements in point 2(a) and (b).5. Products as specified in points 1 and 2 must be chilled immediately after slaughter for at least 48 hours so that the internal temperature at the end of the chilling period does not exceed + 7 °C. This temperature must be maintained until they are taken over.ANNEX IVCoefficients referred to in Article 14(3)Formula ACoefficient>REFERENCE TO A GRAPHIC>Where:a= the average of the average market prices recorded in the Member State or region thereof in question for the two or three weeks following that of the award decision,b= the average market price recorded in the Member State or region thereof in question, as referred to in Article 14(1), applicable to the invitation to tender concerned.Formula BCoefficient>REFERENCE TO A GRAPHIC>Where:a'= the average of the purchase prices paid by the tenderer for animals of the same quality and category as those taken into account for the calculation of the average market price during the two or three weeks following that of the award decision,b'= the average of the purchase prices paid by the tenderer for animals taken into account for the calculation of the average market price during the two weeks used to determine the average market price applicable to the invitation to tender concerned.ANNEX VSpecifications for intervention boning1. HINDQUARTER CUTS1.2. Description of cuts1.2.1. Intervention shank (code INT 11)Cutting and boning: remove by a cut passing through the stifle joint and separating from the topside and the silverside by following the natural seam, leaving the heel muscle attached to the shank. Remove shank bones (tibia and hock).Trimming: trim sinew tips back to the meat.Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons lined with polythene.1.2.2. Intervention thick flank (code INT 12)Cutting and boning: separate from the topside by a straight cut down to and along the line of the femur and from the silverside by continuing the cut down in the line of the natural seam. The cap must be left naturally attached.Trimming: remove the patella, the joint capsule and tendon. The external fat cover must not exceed 1 cm at any point.Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons lined with polythene.1.2.3. Intervention topside (code INT 13)Cutting and boning: separate from the silverside and the shank by a cut following the line of the natural seam and detach from the femur. Remove the aitch bone.Trimming: remove the pizzle butt, the adjacent gristle and the scrotal (superficial inguinal) gland. Remove the cartilage and connective tissues associated with the pelvic bone. The external fat cover must not exceed 1 cm at any point.Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons lined with polythene.1.2.4. Intervention silverside (code NT 14)Cutting and boning: separate from the topside and the shank by a cut following the line of the natural seam. Remove the femur.Trimming: remove the heavy cartilage adjacent to the bone joint, the popiteal lymph node, attached fat and tendon. The external fat cover must not exceed 1 cm at any point.Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons lined with polythene.1.2.5. Intervention fillet (code INT 15)Cutting: remove entire length of fillet by freeing the head (butt end) from the hip bone (ilium) and by tracing along the fillet adjacent to the vertebrae, thereby freeing the fillet from the loin.Trimming: remove gland and de-fat. Leave the silverskin and chain muscle intact and fully attached. Special care must be taken in cutting, trimming and packing this valuable cut.Wrapping and packing: fillets must be packed carefully lengthwise, thin ends to thick ends alternatively, silverksin up, and must not be folded. These cuts must be individually wrapped in polythene before packing in cartons lined with polythene.1.2.6. Intervention rump (code INT 16)Cutting and boning: separate from the silverside/thick flank by a straight cut from a point approximately 5 cm from the posterior edge of the fifth sacral vertebra, passing approximately 5 cm from the anterior edge of the aitch bone, taking care not to cut through the thick flank.Separate from the loin by a cut between the last lumbar and first sacral vertebrae, clearing the anterior edge of the pelvic bone. Remove bones and cartilage.Trimming: remove the pocket of fat on the internal surface below the eye muscle. The external fat cover must not exceed 1 cm at any point. Special care must be taken in cutting, trimming and packing this valuable cut.Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons lined with polythene.1.2.7. Intervention striploin (code INT 17)Cutting and boning: separate from the rump by a straight cut between the last lumbar and the first sacral vertebrae. Separate from the fore-rib (five bone) by a straight cut between the 11th and 10th ribs. Remove the backbones cleanly. Remove the ribs and feather bones by "sheeting out".Trimming: remove any species of cartilage left after boning. The tendon must be removed. The external fat cover must not exceed 1 cm at any point. Special care must be taken in cutting, trimming and packing this valuable cut.Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons lined with polythene.1.2.8. Intervention flank (code INT 18)Cutting and boning: remove the full flank from the eight-rib straight-cut hindquarter by a cut from the point where the flank has been laid back, following the natural seam down around the surface of the hind muscles to a point which is horizontal to the middle of the last lumbar vertebra. Continue the cut downwards in a straight line parallel to the fillet, through the 13th to the 6th rib inclusive along a line running parallel to the dorsal edge of the vertebral column, so that the entire downward cut is no more than 5 cm from the lateral tip of the eye muscle.Remove all bones and cartilage by "sheeting out". The whole flank must remain in one piece.Trimming: remove the coarse connective tissue sheath covering the goose skirt, leaving the goose skirt intact. Trim fat so that the overall percentage of visible (external and interstitial) fat does not exceed 30 %.Wrapping and packing: the full flank may be folded once only for packing. It must not be cut or rolled. When packed, the inner part of the flank and the goose skirt must be clearly visible. Before packing each box must be lined with polythene to allow complete wrapping of the cut/s.1.2.9. Intervention fore-rib (five bone) (code INT 19)Cutting and boning: this cut must be separated from the striploin by a straight cut between the 11th and 10th ribs and must include the 6th to 10th ribs inclusive. Remove the intercostal muscles and pleura in a thin sheet with rib bones. Remove backbone and cartilage, including the tip of the scapula.Trimming: remove the backstrap (ligamentum nuchae). The external fat cover must not exceed 1 cm at any point. The cap must be left attached.Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons lined with polythene.2. FOREQUARTER CUTS2.1. Description of cuts2.1.1. Intervention shin (code INT 21)Cutting and boning: remove by a cut around the joint separating the shinbone (radius) and clod-bone (humerus). Remove the shinbone (radius).Trimming: trim sinew tips back to the meat.Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons lined with polythene.Shins must not be packed with shanks.2.1.2. Intervention shoulder (code INT 22)Cutting and boning: separate the shoulder from the forequarter by cutting in a line following the natural seam around the edge of the shoulder and the cartilage at the tip of the scapula, continuing around the seam so that the shoulder is lifted from its natural pocket. Remove the scapula. The blade muscle under the scapula must be laid back but left attached so as to allow clean removal of the bone. Remove the clod-bone (humerus).Trimming: remove cartilage, tendons and joint capsules. Trim fat so that the overall percentage of visible (external and interstitial) fat does not exceed 10 %.Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons lined with polythene.2.1.3. Intervention brisket (code INT 23)Cutting and boning: separate from the forequarter by cutting in a straight line perpendicular to the middle of the first rib. Remove intercostal muscles and pleura by "sheeting out", with ribs, breastbone and cartilage. Deckle to be left attached to the brisket. Fat underlying the deckle and the sternum must be removed.Trimming: trim fat so that the overall percentage of visible (external and interstitial) fat does not exceed 30 %.Wrapping and packing: each cut must be individually wrapped in polythene and packed in a carton lined with polythene to allow complete wrapping of the cuts.2.1.4. Intervention forequarter (code INT 24)Cutting and boning: the cut remaining after removal of the brisket, shoulder and shin is classed as forequarter.Remove rib bones by "sheeting out". Neck bones must be removed cleanly.The chain muscle must be left attached to this cut.Trimming: tendons, joint capsules and cartilage to be removed. Trim fat so that the overall percentage of visible (external and interstitial) fat does not exceed 10 %.Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons lined with polythene.ANEXO VI/BILAG VI/ANHANG VI/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  VI/ANNEX VI/ANNEXE VI/ALLEGATO VI/BIJLAGE VI/ANEXO VI/LIITE VI/BILAGA VIDirecciones de los organismos de intervenciÃ ³n/Interventionsorganernes adresser/Anschriften der Interventionsstellen/Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã /Adresses of the intervention agencies/Adresses des organismes d'intervention/Indirizzi degli organismi d'intervento/Adressen van de interventiebureaus/EndereÃ §os dos organismos de intervenÃ §Ã £o/Interventieoelinten osoitteet/Interventionsorganens adresserBelgique/BelgiÃ «Bureau d'intervention et de restitution belge Rue de TrÃ ¨ves 82 B - 1040 Bruxelles Belgisch Interventie- en Restitutiebureau Trierstraat 82 B - 1040 Brussel Tel. (32-2) 287 24 11 ; telex BIRB BRUB 24076/65567 ; fax (32-2) 230 25 33/280 03 07DanmarkMinisteriet for FÃ ¸devarer, Landbrug og FiskeriEU-DirektoratetKampmannsgade 3 DK - 1780 KÃ ¸benhavn V tlf. (45) 33 92 70 00 ; telex 151317 DK ; fax (45) 33 92 69 48, (45) 33 92 69 23Bundesrepublik DeutschlandBundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203 , D - 60083 Frankfurt am Main Adickesallee 40 , D - 60322 Frankfurt am Main Tel. (49) 69 15 64-704/705 ; Telex 411727 ; Telefax (49) 69 15 64-790/985Ã Ã »Ã »Ã ¬Ã ´Ã ±Ã ÃÃ Ã Ã Ã Ã Ã Ã Ã ±Ã Ã Ã ½ 241 GR - 10176 Ã Ã ¸Ã ®Ã ½Ã ± , Ã ¤Ã ·Ã ». (01) 86 56 439 , Ã Ã ­Ã »Ã µÃ ¾ 221735 , Ã Ã ±Ã ¾: 86 70 503EspaÃ ±aFEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia 8 E - 28005 Madrid Tel.: (34) 913 47 65 00, 913 47 63 10 ; tÃ ©lex: FEGA 23427 E ; fax: (34) 915 21 98 32, 915 22 43 87FranceOfival 80, avenue des Terroirs-de-France F - 75607 Paris Cedex 12 TÃ ©l.: (33-1) 44 68 50 00 ; tÃ ©lex: 215330 ; tÃ ©lÃ ©copieur: (33-1) 44 68 52 33IrelandDepartment of Agriculture and Food Johnston Castle Estate County Wexford Ireland Tel. (353-53) 634 00 ; fax (353-53) 428 42ItaliaAGEA (Agenzia per le erogazioni in agricoltura) Via Palestro, 81 I - 00185 Roma Tel. 49 49 91 ; telex 61 30 03 ; fax 445 39 40/445 19 58LuxembourgService d'Ã ©conomie rurale, section "cheptel et viande" 113-115, rue de Hollerich L - 1741 Luxembourg TÃ ©l.: (352) 478/443 ; tÃ ©lex: 2537NederlandMinisterie van Landbouw, Natuurbeheer en Visserij Laser Regio ZuidoostSlachthuisstraat 71Postbus 965 6040 AZ Roermond Nederland Tel. (31-475) 35 54 44 ; fax (31-475) 31 89 39Ã sterreichAMA Agrarmarkt Austria Dresdner StraÃ e 70 A - 1201 Wien Tel. (431) 33 15 12 20 ; Telefax (431) 33 15 12 97PortugalINGA - Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Fernando Curado Ribeiro, n.o 4 6.o E P - 1600 Lisboa Tel.: (351) 217 51 85 00 ; fax: (351) 217 51 86 15FinlandMinistry of Agriculture and ForestryIntervention UnitPL 232 ( Kluuvikatu 4A ) 00171 Helsinki Finland P. 358-9 16 01 ; F. 358-9 16 09 760SwedenStatens Jordbruksverk - Swedish Board of AgricultureIntervention DivisionS - 551 82 JÃ ¶nkÃ ¶ping Tfn (46-36) 15 50 00 ; telex 70991 SJV-S ; fax (46-36) 71 95 11United KingdomIntervention Board Executive Agency PO Box 1AW Hampshire Court Newcastle-upon-Tyne NE99 1AW United Kingdom Tel. (44-191) 273 96 96 ; fax (44-191) 226 18 39ANNEX VIIProvisions applicable to cartons, pallets and cagesI. Cartons1. Cartons must be of a standard format and weight and strong enough to resist being pallet-stacked.2. Cartons used may not show the name of the slaughterhouse or cutting plant from which the products come.3. Cartons must be weighed individually after being filled; cartons filled with a weight fixed in advance are not authorised.4. The net weight of cuts per carton may not exceed 30 kg.5. Only cuts of the same designation identified by their full name or by the Community code and coming from the same category of animal may be placed in the same carton; cartons may not contain any pieces of fat or other trimming under any circumstances.6. Cartons must bear the following seals:- intervention agency labels on both ends,- official veterinary inspection labels in the middle of front and back, but only on the front in the case of monobloc boxes.Such labels must bear a serial number and be affixed in such a way that they are destroyed when the carton is opened.7. The intervention agency labels must show the number of the contract, the type and number of cuts, the net weight and the date of packing; the labels must not be less than 20 Ã  20 cm; the veterinary inspection labels must show the approval number of the cutting plant.8. The serial numbers on labels referred to in point 6 must be recorded in respect of each contract and it must be possible to compare the number of cartons used and of labels issued.9. Cartons must be bound with four straps, two lengthwise and two widthwise placed approximately 10 cm from each corner.10. Labels torn during inspection must be replaced by serially numbered labels, two per carton, issued by the intervention agency to the competent authorities.II. Pallets and cages1. Cartons relating to different invitations to tender and containing different cuts must be stored on separate pallets by invitation to tender or by month and by cut; such pallets must be identified by labels showing the number of the invitation to tender, the type of cut, the net weight of the product, the tare weight and the number of cartons per cut.2. Bone-in quarters from different invitations to tender must be stored by tender or by month in separate cages for forequarters and hindquarters; such containers must be identified by labels showing the number of the invitation to tender, the number and classification of quarters, broken down into forequarters and hindquarters, the net weight thereof and the tare weight.3. The location of pallets and cages must be shown on a storage plant.ANNEX VIIIIndividual prices of rejected intervention cuts for the purposes of Article 29(2)>TABLE>ANNEX IXCorrelation table>TABLE>